UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-14905 BERKSHIRE HATHAWAY INC. (Exact name of registrant as specified in its charter) Delaware 47-0813844 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3555 Farnam Street, Omaha, Nebraska 68131 (Address of principal executive office) (Zip Code) (402) 346-1400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ Smallerreportingcompany¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Nox Number of shares of common stock outstanding as of July 28, 2011: ClassA —939,981 Class B —1,066,954,104 BERKSHIRE HATHAWAY INC. PageNo. Part I – Financial Information Item1. Financial Statements Consolidated Balance Sheets— June 30, 2011 and December31, 2010 2 Consolidated Statements of Earnings— Second Quarter and First Six Months 2011 and 2010 3 Consolidated Statements of Cash Flows— First Six Months 2011 and 2010 4 Consolidated Statements of Changes in Shareholders’ Equity— First Six Months 2011 and 2010 5 Consolidated Statements of Comprehensive Income— Second Quarter and First Six Months 2011 and 2010 5 Notes to Consolidated Financial Statements 6-19 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20-33 Item3. Quantitative and Qualitative Disclosures About Market Risk 33 Item4. Controls and Procedures 33 Part II – Other Information Item1. Legal Proceedings 34 Item1A. Risk Factors 34 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item3. Defaults Upon Senior Securities 34 Item4. (Removed and Reserved) 34 Item5. Other Information 34 Item6. Exhibits 35 Signature 35 1 Part I Financial Information Item1. Financial Statements BERKSHIRE HATHAWAY INC. and Subsidiaries CONSOLIDATED BALANCE SHEETS (dollars inmillions) June 30, December31, (Unaudited) ASSETS Insurance and Other: Cash and cash equivalents $ $ Investments: Fixed maturity securities Equity securities Other Receivables Inventories Property, plant and equipment Goodwill Other Railroad, Utilities and Energy: Cash and cash equivalents Property, plant and equipment Goodwill Other Finance and Financial Products: Cash and cash equivalents Investments in fixed maturity securities Other investments Loans and finance receivables Goodwill Other $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Insurance and Other: Losses and loss adjustment expenses $ $ Unearned premiums Life, annuity and health insurance benefits Accounts payable, accruals and other liabilities Notes payable and other borrowings Railroad, Utilities and Energy: Accounts payable, accruals and other liabilities Notes payable and other borrowings Finance and Financial Products: Accounts payable, accruals and other liabilities Derivative contract liabilities Notes payable and other borrowings Income taxes, principally deferred Total liabilities Shareholders’ equity: Common stock 8 8 Capital in excess of par value Accumulated other comprehensive income Retained earnings Berkshire Hathaway shareholders’ equity Noncontrolling interests Total shareholders’ equity $ $ See accompanying Notes to Consolidated Financial Statements 2 BERKSHIRE HATHAWAY INC. and Subsidiaries CONSOLIDATED STATEMENTS OF EARNINGS (dollars in millions except per share amounts) Second Quarter First Six Months (Unaudited) (Unaudited) Revenues: Insurance and Other: Insurance premiums earned $ Sales and service revenues Interest, dividend and other investment income Investment gains/losses Other-than-temporary impairment losses on investments — — ) — Railroad, Utilities and Energy: Operating revenues Other 32 42 68 82 Finance and Financial Products: Interest, dividend and other investment income Investment gains/losses 2 5 Derivative gains/losses ) ) 87 ) Other ) Costs and expenses: Insurance and Other: Insurance losses and loss adjustment expenses Life, annuity and health insurance benefits Insurance underwriting expenses Cost of sales and services Selling, general and administrative expenses Interest expense 70 68 Railroad, Utilities and Energy: Cost of sales and operating expenses Interest expense Finance and Financial Products: Interest expense Other Earnings before income taxes Income tax expense Earnings from equity method investment — — — 50 Net earnings Less: Earnings attributable to noncontrolling interests Net earnings attributable to Berkshire Hathaway $ Average common shares outstanding * Net earnings per share attributable to Berkshire Hathaway shareholders * $ * Average shares outstanding include average ClassA common shares and average Class B common shares determined on an equivalent ClassA common stock basis. Net earnings per common share attributable to Berkshire Hathaway shown above represents net earnings per equivalent ClassA common share. Net earnings per Class B common share is equal to one-fifteen-hundredth (1/1,500)of such amount. See accompanying Notes to Consolidated Financial Statements 3 BERKSHIRE HATHAWAY INC. and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in millions) First Six Months (Unaudited) Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to operating cash flows: Investment (gains) losses and other-than-temporary impairment losses ) ) Depreciation Other Changes in operating assets and liabilities before business acquisitions: Losses and loss adjustment expenses ) Deferred charges reinsurance assumed ) Unearned premiums Receivables and originated loans ) ) Derivative contract assets and liabilities ) Income taxes ) Other assets and liabilities ) Net cash flows from operating activities Cash flows from investing activities: Purchases of fixed maturity securities ) ) Purchases of equity securities ) ) Sales of fixed maturity securities Redemptions and maturities of fixed maturity securities Sales of equity securities Redemptions of other investments — Purchases of loans and finance receivables ) ) Principal collections on loans and finance receivables Acquisitions of businesses, net of cash acquired ) ) Purchases of property, plant and equipment ) ) Other 79 ) Net cash flows from investing activities ) Cash flows from financing activities: Proceeds from borrowings of insurance and other businesses 51 Proceeds from borrowings of railroad, utilities and energy businesses Proceeds from borrowings of finance businesses Repayments of borrowings of insurance and other businesses ) ) Repayments of borrowings of railroad, utilities and energy businesses ) ) Repayments of borrowings of finance businesses ) ) Change in short term borrowings, net ) ) Acquisitions of noncontrolling interests and other ) ) Net cash flows from financing activities ) Effects of foreign currency exchange rate changes ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year * Cash and cash equivalents at end of first six months * $ $ * Cash and cash equivalents are comprised of the following: Beginning of year— Insurance and Other $ $ Railroad, Utilities and Energy Finance and Financial Products $ $ End of first six months— Insurance and Other $ $ Railroad, Utilities and Energy Finance and Financial Products $ $ See accompanying Notes to Consolidated Financial Statements 4 BERKSHIRE HATHAWAY INC. and Subsidiaries CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) (dollars in millions) Berkshire Hathaway shareholders’ equity Commonstock and capital in excess of par value Accumulated other comprehensive income Retained earnings Total Non- controlling interests Balance at December31, 2009 $ Net earnings — — Other comprehensive income, net — ) — ) ) Issuance of common stock and other transactions — — — Changes in noncontrolling interests: Interests acquired and other transactions ) 1 — ) ) Balance at June 30, 2010 $ Balance at December31, 2010 $ Net earnings — — Other comprehensive income, net — — 20 Issuance of common stock and other transactions — — — Changes in noncontrolling interests: Interests acquired and other transactions ) 76 — ) ) Balance at June 30, 2011 $ CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (dollars in millions) Second Quarter First Six Months Comprehensive income attributable to Berkshire Hathaway: Net earnings $ Other comprehensive income: Net change in unrealized appreciation of investments ) ) ) Applicable income taxes 40 ) Reclassification of investment appreciation in earnings ) Applicable income taxes Foreign currency translation ) ) Applicable income taxes ) 24 ) 24 Prior service cost and actuarial gains/losses of defined benefit plans 15 12 11 63 Applicable income taxes (4
